Exhibit 10.1
 
Execution Version


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
BANK OF AMERICA, N.A.
One Bryant Park
New York, NY  10036






CONFIDENTIAL
 
January 11, 2015
 
AmerisourceBergen Corporation
1300 Morris Drive
Chesterbrook, PA 19087
Attention: J.F. Quinn




Project Roscoe
Bridge Facility Commitment Letter
 
Ladies and Gentlemen:


You (“you” or the “Borrower”) have advised Bank of America, N.A. (“Bank of
America”) and Merrill Lynch, Pierce, Fenner & Smith Incorporated (together with
its designated affiliates, “MLPFS” and, together with Bank of America, the
“Commitment Parties”, “we” or “us”) that you intend to acquire (the
“Acquisition”) a company previously identified to us as “Roscoe” (the “Target”)
and to consummate the other Transactions (as defined in the Term Sheet (as
defined below)).  The Acquisition will be effected through (i) the purchase of
shares of common stock of the Target by a wholly-owned subsidiary of the
Borrower (“Merger Sub”) in the Offer (as defined in the Acquisition Agreement
(as defined in the Term Sheet)) and (ii) promptly following the closing of the
Offer, the merger (the “Merger”) of Merger Sub with and into the Target pursuant
to Section 251(h) of the Delaware General Corporation Law, with the Target
surviving such Merger as your direct or indirect wholly-owned subsidiary.  In
connection therewith, the Borrower intends to obtain a 364-day senior unsecured
bridge term loan credit facility (the “Bridge Facility”) in an aggregate
principal amount of $2,150,000,000 (as such amount may be reduced as set forth
in the Term Sheet) and having the terms and conditions set forth in the Term
Sheet.  The date of consummation of the Offer is referred to herein as the
“Closing Date.”


1.        Commitments.  In connection with the foregoing, Bank of America is
pleased to advise you of its commitment to provide the full aggregate principal
amount of the Bridge Facility (in such capacity, the “Initial Bridge Lender”)
and its willingness to act as the sole and exclusive administrative agent (in
such capacity, the “Administrative Agent”) for the Bridge Facility, all upon and
subject to the terms set forth in this letter agreement and in Exhibits A and B
hereto (collectively, the “Term Sheet” and, together with this letter agreement,
the “Commitment Letter”) and subject only to the express conditions set forth in
Section 5 of this Commitment Letter and on Exhibit B hereto.  MLPFS is also
pleased to advise you of its willingness, and you hereby engage MLPFS, to act as
sole and exclusive lead arranger and sole and exclusive bookrunner (in such
capacity, the “Lead Arranger”) for the Bridge Facility, and in connection
therewith to form a syndicate of lenders (including Bank of America) for the
Bridge Facility (collectively, the “Lenders”) in consultation with, and
reasonably acceptable to, you (it being understood that the Permitted Assignees
(as defined below) shall be deemed to be reasonably acceptable to you).  You
agree that no other titles will be awarded and no compensation (other than that
expressly contemplated by this Commitment Letter and the Fee Letter referred to
below) will be paid in order to obtain commitments in connection with the Bridge
Facility unless you and we shall so agree; provided that you may, in
consultation with us, appoint up to two financial institutions as documentation
agents for the Bridge Facility.  The commitments of the Initial Bridge Lender in
respect of the Bridge Facility and the undertaking of the Lead Arranger to
provide the services described herein are subject solely to the satisfaction of
each of the conditions precedent set forth in Section 5 of this Commitment
Letter and in Exhibit B hereto.  All capitalized terms used and not otherwise
defined herein shall have the same meanings as specified therefor in the Term
Sheet.
 
 
 
 

--------------------------------------------------------------------------------

 

 
2.        Syndication.  The Lead Arranger intends to commence syndication of the
Bridge Facility promptly after your acceptance of the terms of this Commitment
Letter and the Fee Letter (but in no event prior to the public announcement of
the Acquisition) and you agree to provide us with a period of at least 30
consecutive days following the date hereof and prior to the Closing Date to
syndicate the Bridge Facility.  Notwithstanding the Lead Arranger’s right to
syndicate the Bridge Facility and receive commitments with respect thereto,
except as provided for in Section 8, (a) no assignment or novation shall become
effective with respect to all or any portion of the Initial Bridge Lender’s
commitment in respect of the Bridge Facility until after the initial funding of
the Bridge Facility on the Closing Date and (b) unless you otherwise agree in
writing, the Initial Bridge Lender shall retain exclusive control over all
rights and obligations with respect to its commitment and other obligations
hereunder, including all rights with respect to consents, modifications,
supplements, waivers and amendments of this Commitment Letter and of the Fee
Letter, until the initial funding of the Bridge Facility on the Closing
Date.  Without limiting your obligations to assist with syndication efforts as
set forth herein, the Initial Bridge Lender agrees that neither the commencement
nor the completion of such syndication of, nor the receipt of commitments or
participations in respect of, all or any portion of its commitment hereunder
prior to the initial funding of the Bridge Facility is a condition to its
commitment hereunder.


 Until the earlier of 60 days following the Closing Date and the completion of a
Successful Syndication (as defined in the Fee Letter) (such earlier date, the
“Syndication Date”), you agree to actively assist the Lead Arranger in achieving
a Successful Syndication (as defined in the Fee Letter).  Such assistance shall
include (a) your providing, and your using commercially reasonable efforts to
cause your advisors to provide, the Lead Arranger and the Initial Bridge Lender
upon reasonable request with all information reasonably deemed necessary by the
Lead Arranger to complete such syndication, including, but not limited to,
information and evaluations prepared by you and your advisors, or on your
behalf, relating to the Transactions (including the Projections (as hereinafter
defined)) (subject to, in the case of your advisors, the delivery of customary
non-disclosure and non-reliance agreements reasonably acceptable to the Lead
Arranger and such advisors), (b) your assistance in the preparation of an
information memorandum with respect to the Bridge Facility in form and substance
customary for transactions of this type (each, an “Information Memorandum”) and
other customary materials to be used in connection with the syndication of the
Bridge Facility (collectively with the Term Sheet and any additional summary of
terms prepared for distribution to Public Lenders (as hereinafter defined), the
“Information Materials”), (c) your using your commercially reasonable efforts to
ensure that the syndication efforts of the Lead Arranger benefit from your
existing lending relationships, (d) your using commercially reasonable efforts
to obtain, prior to the launch of the syndication, updates to, or confirmations
of, the Public Debt Ratings of the Borrower (giving effect to the Transactions)
from Moody’s Investors Service, Inc. (“Moody’s”), Standard & Poor’s Financial
Services LLC (“S&P”) and Fitch, Inc. (“Fitch”), (e) subject to the provisions of
Section 8 hereof, your using commercially reasonable efforts to execute and
deliver the Credit Documentation (as hereinafter defined) or, if applicable, one
or more Joinder Agreements (as hereinafter defined), in each case as soon as
reasonably practicable following commencement of syndication of the Bridge
Facility and (f) your otherwise assisting the Lead Arranger in its syndication
efforts, including by making your officers and non-legal advisors available from
time to time to attend and make presentations at one or more meetings of
prospective Lenders at times and places to be mutually agreed.
 
 
 
-2-

--------------------------------------------------------------------------------

 

 
 Notwithstanding anything to the contrary contained in this Commitment Letter,
the Fee Letter or any other letter agreement or undertaking concerning the
financing of the Transactions to the contrary, but without limiting the
conditions precedent in Section 5 hereof or Exhibit B hereto, and without
limiting your obligations to assist with syndication in this Section 2,
compliance with any of the provisions set forth in this Section 2 shall not
constitute a condition to the commitments hereunder or the funding of the Bridge
Facility on the Closing Date.


 In order to facilitate an orderly and successful syndication of the Bridge
Facility, you agree that from the date hereof until the Syndication Date, the
Borrower will not issue, announce, offer, place or arrange debt securities or
any syndicated credit facilities of the Borrower or its subsidiaries (other than
(i) the Senior Notes, (ii) the Term Loan Facility, (iii) amendments or
refinancings of the Existing Credit Facility that do not increase the aggregate
committed amount thereof (plus accrued and unpaid interest and premium thereon
and underwriting discounts, fees, commissions and expenses), (iv) any commercial
paper issued in the ordinary course of business, (v) capital leases or other
debt issued or incurred to finance the acquisition of fixed or capital assets
and (vi) any other financing agreed by the Lead Arranger), in each case if such
issuance, announcement, offering, placement or arrangement could reasonably be
expected to materially impair the primary syndication of the Bridge Facility.


It is understood and agreed that the Lead Arranger will manage and control all
aspects of the syndication of the Bridge Facility in consultation with you,
including decisions as to the selection of prospective Lenders and any titles
offered to proposed Lenders, when commitments will be accepted and the final
allocations of the commitments among the Lenders.  It is understood that no
Lender participating in the Bridge Facility will receive compensation from you
in order to obtain its commitment, except on the terms contained herein and in
the Term Sheet and Fee Letter, unless you and the Lead Arranger shall otherwise
agree.  It is also understood and agreed that the amount and distribution of the
fees among the Lenders will be at the sole and absolute discretion of the Lead
Arranger.


3.        Information Requirements.  You hereby represent and warrant that
(a) all written information, other than Projections, forward-looking information
and other information of a general economic or industry specific nature, that
has been or is hereafter made available to the Lead Arranger or any of the
Commitment Parties by or on behalf of you or any of your representatives in
connection with the Transactions (which representation and warranty shall be to
your knowledge to the extent it relates to the Target or its subsidiaries),
taken as a whole after giving effect to all supplements and updates provided
thereto (the “Information”), as and when furnished, is and will be correct in
all material respects and does not and will not contain any untrue statement of
a material fact or omit to state a material fact necessary to make the
statements contained therein, in light of the circumstances under which such
statements were or are made, not materially misleading (giving effect to
supplements thereto from time to time) and (b) all financial projections
concerning the Borrower, the Target and their subsidiaries that have been or are
hereafter made available to the Lead Arranger or any of the Commitment Parties
by or on behalf of you or any of your representatives in connection with the
Transactions (the “Projections”) have been or will be prepared in good faith
based upon assumptions believed by you to be reasonable at the time such
Projections are furnished to the Lead Arranger or any Commitment Party (it being
understood that the Projections are subject to significant uncertainties and
contingencies, many of which are beyond your control, the Projections, by their
nature, are inherently uncertain and no assurances are being given that the
results reflected in the Projections will be achieved and actual results may
differ from the Projections and such differences may be material).  You agree
that if at any time from the date hereof until the later of the Closing Date and
the Syndication Date, you become aware that any of the representations in the
preceding sentence would be incorrect in any material respect if the Information
and Projections were being furnished, and such representations were being made,
at such time, then you will promptly supplement, or cause to be supplemented,
the Information and Projections so that such representations will be correct at
such time.  In issuing this commitment and in arranging and syndicating the
Bridge Facility, the Commitment Parties are and will be using and relying on the
Information and the Projections without independent verification thereof.
 
 
 
-3-

--------------------------------------------------------------------------------

 

 
 You acknowledge that (a) the Lead Arranger on your behalf will make available
Information Materials to the proposed syndicate of Lenders by posting the
Information Materials on IntraLinks or another similar electronic system and (b)
certain prospective Lenders (such Lenders, “Public Lenders”; all other Lenders,
“Private Lenders”) may have personnel that do not wish to receive material
non-public information (within the meaning of the United States federal
securities laws, “MNPI”) with respect to the Borrower, the Target, or your or
their affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such entities’ securities.  If requested, you will use your commercially
reasonable efforts to assist us in preparing an additional version of the
Information Materials not containing MNPI (the “Public Information Materials”)
to be distributed to prospective Public Lenders.


 Before distribution of any Information Materials (a) to prospective Private
Lenders, you shall provide us with a customary letter authorizing the
dissemination of the Information Materials and (b) to prospective Public
Lenders, you shall provide us with a customary letter authorizing the
dissemination of the Public Information Materials and confirming the absence of
MNPI therefrom.  In addition, at our request, you shall identify Public
Information Materials by clearly and conspicuously marking the same as “PUBLIC”.
 
You agree that the Lead Arranger on your behalf may distribute the following
documents to all prospective Lenders, unless you advise the Lead Arranger in
writing (including by email) within a reasonable time after your receipt of such
materials and prior to their intended distributions that such material should
only be distributed to prospective Private Lenders:  (a) administrative
materials for prospective Lenders such as lender meeting invitations and funding
and closing memoranda, (b) notifications of changes to the terms of the Bridge
Facility and (c) drafts and final versions of definitive documents with respect
to the Bridge Facility.  If you advise us that any of the foregoing items should
be distributed only to Private Lenders, then the Lead Arranger will not
distribute such materials to Public Lenders without further discussions with
you.  You agree that Information Materials made available to prospective Public
Lenders in accordance with this Commitment Letter shall not contain MNPI.


 4.           Fees and Indemnities.


(a)            You agree to pay the fees set forth in the separate fee letter
addressed to you dated the date hereof from the Commitment Parties (the “Fee
Letter”).  You also agree to reimburse the Commitment Parties from time to time
promptly after demand for all reasonable documented or invoiced out-of-pocket
fees and expenses (including, but not limited to, (i) the reasonable fees,
disbursements and other charges of counsel which shall be limited to the
reasonable and documented or invoiced out-of-pocket fees, disbursements and
other charges of a single counsel, as counsel to the Commitment Parties and the
Administrative Agent and, if necessary, of one regulatory counsel and one local
counsel to the Lenders retained by the Lead Arranger or the Administrative Agent
in each relevant regulatory field and each relevant jurisdiction, respectively,
and (ii) due diligence expenses) incurred in connection with the Bridge
Facility, the syndication thereof, the preparation of the Credit Documentation
therefor and the other transactions contemplated hereby, in the case of legal of
fees and expenses, whether or not the Closing Date occurs or any Credit
Documentation is executed and delivered or any extensions of credit are made
under the Bridge Facility and in all other cases, if the Closing Date
occurs.  You acknowledge that we may receive a benefit, including without
limitation, a discount, credit or other accommodation, from any of such counsel
based on the fees such counsel may receive on account of their relationship with
us including, without limitation, fees paid pursuant hereto.
 
 
 
-4-

--------------------------------------------------------------------------------

 

 
(b)            You also agree to indemnify and hold harmless each of the
Commitment Parties and each of their affiliates and controlling persons,
successors and assigns and their respective officers, directors, employees,
agents, advisors and other representatives (each, an “Indemnified Party”) from
and against (and will reimburse each Indemnified Party as the same are incurred
for) any and all claims, damages, losses, liabilities and expenses (including,
without limitation, the reasonable fees, disbursements and other charges of
counsel (but limited, in the case of legal fees and expenses, to the reasonable
and documented or invoiced out-of-pocket fees and expenses of one counsel,
representing all of the Indemnified Parties, taken as a whole, and, if
necessary, of a single local counsel in each relevant regulatory field and in
each appropriate jurisdiction (which may include a single special counsel acting
in multiple jurisdictions) for all such Indemnified Parties, taken as a whole
(and, in the case of an actual or perceived conflict of interest where the
Indemnified Party affected by such conflict notifies you of the existence of
such conflict and thereafter retains its own counsel, of another firm of counsel
for each such affected Indemnified Party in each relevant jurisdiction))) that
may be incurred by or asserted or awarded against any Indemnified Party, in each
case arising out of or in connection with or by reason of (including, without
limitation, in connection with any investigation, litigation or proceeding or
preparation of a defense in connection therewith) (a) any aspect of the
Transactions or the other transactions contemplated hereby or (b) the Bridge
Facility, or any use made or proposed to be made with the proceeds thereof,
except to the extent such claim, damage, loss, liability or expense is found in
a final, non-appealable judgment by a court of competent jurisdiction to have
resulted from (x) such Indemnified Party’s material breach of this Commitment
Letter, the Fee Letter or any of the Credit Documentation, (y) such Indemnified
Party’s gross negligence, bad faith or willful misconduct or (z) disputes solely
among Indemnified Parties not arising from or in connection with any act or
omission by the Borrower or any of its affiliates (other than any Proceeding (as
hereinafter defined) against a Commitment Party in its capacity or in fulfilling
its role as an administrative agent, arranger or similar role with respect to
the Bridge Facility).  In the case of any litigation, investigation or
proceeding to which the indemnity in this paragraph applies (any of the
foregoing, a “Proceeding”), such indemnity shall be effective whether or not
such Proceeding is brought by you, your equity holders or creditors, the Target
or their subsidiaries, affiliates or equity holders, or an Indemnified Party,
whether or not an Indemnified Party is otherwise a party thereto and whether or
not any aspect of the Transactions is consummated.  It is further agreed that
the Commitment Parties shall only have liability to you (as opposed to any other
person), and that the Commitment Parties shall be severally liable solely in
respect of their respective commitments to the Bridge Facility, on a several,
and not joint, basis with any other Lender.  Notwithstanding any other provision
of this Commitment Letter, no party hereto shall be liable for any indirect,
special, punitive or consequential damages in connection with the Bridge
Facility; provided that nothing contained in this sentence shall limit your
indemnification obligations to the extent such special, indirect, consequential
or punitive damages are included in a claim for which an Indemnified Party is
entitled to indemnification hereunder.  Notwithstanding any other provision of
this Commitment Letter, no Indemnified Party shall be liable for any damages
arising from the use by others of information or other materials obtained
through electronic telecommunications or other information transmission systems,
other than for direct, actual damages resulting from the gross negligence or
willful misconduct of such Indemnified Party as determined by a final,
non-appealable judgment of a court of competent jurisdiction.  You shall not be
liable for any settlement of any Proceeding effected without your prior written
consent (which consent shall not be unreasonably withheld or delayed), but if
settled with your prior written consent or if there is a final judgment in any
such Proceeding, you agree to indemnify and hold harmless each Indemnified Party
to the extent and in the manner set forth above.  You shall not, without the
prior written consent of an Indemnified Party (which consent shall not be
unreasonably withheld), effect any settlement of any pending or threatened
Proceeding against such Indemnified Party in respect of which indemnity could
have been sought hereunder by such Indemnified Party unless such settlement (i)
includes an unconditional release of such Indemnified Party from all liability
or claims that are the subject matter of such Proceeding and (ii) does not
include any statement as to any admission of fault by or on behalf of such
Indemnified Party.
 
 
 
-5-

--------------------------------------------------------------------------------

 

 
5.           Conditions to Financing.  The Initial Bridge Lender’s commitment
hereunder, and each of our agreements to perform the services described herein,
are subject to (a) since the date hereof, no change, event or occurrence shall
have occurred that has had, or would reasonably be expected to have, a Target
Material Adverse Effect (as defined below), (b) the execution and delivery of
definitive documentation with respect to the Bridge Facility subject to the
Funds Certain Provision and consistent with this Commitment Letter and the Fee
Letter (or as otherwise reasonably satisfactory to the Lead Arranger and you)
(the “Credit Documentation”) and (c) the satisfaction of the other conditions
set forth on Exhibit B hereto, it being understood and agreed that there are no
conditions (implied or otherwise) to the commitments hereunder with respect to
the Bridge Facility or the Lead Arranger’s agreement to perform the services
described herein other than those expressly stated or referred to in this
paragraph.
 
For the purposes hereof, “Target Material Adverse Effect” means any fact,
circumstance, change, event, occurrence or effect that, individually or in the
aggregate, (x) has a material adverse effect on the financial condition,
business, properties, assets, liabilities or results of operations of the
Company and its Subsidiaries taken as a whole or (y) would, individually or in
the aggregate, materially impair, prevent or delay consummation by the Company
of the Transactions; provided that none of the following, and no fact,
circumstance, change, event, occurrence or effect arising out of or relating to
the following, shall constitute a “Target Material Adverse Effect” or be taken
into account in determining whether a “Target Material Adverse Effect” has
occurred or would reasonably be expected to occur: (a) any facts, circumstances,
changes, events, occurrences or effects generally affecting (i) any of the
industries in which the Company and its Subsidiaries operate or (ii) the
economy, credit or financial or capital markets in the United States or
elsewhere in the world, including changes in interest or exchange rates, or (b)
any facts, circumstances, changes, events, occurrences or effects, arising out
of, resulting from or attributable to (i) changes or prospective changes in Law,
applicable regulations of any Governmental Entity, generally accepted accounting
principles or accounting standards, or any changes or prospective changes in, or
issuance of any administrative or judicial notice, decision or other guidance
with respect to, the interpretation or enforcement of any of the foregoing, (ii)
the announcement of this Agreement or the consummation of the Merger or the
other transactions contemplated by this Agreement, including the impact thereof
on relationships, contractual or otherwise, with customers, suppliers,
distributors, partners, employees or regulators, or any change to the extent
resulting or arising from the identity of Parent, Merger Sub or their respective
Affiliates, (iii) acts of war (whether or not declared), sabotage or terrorism,
or any escalation or worsening of any such acts of war (whether or not
declared), sabotage or terrorism, (iv) pandemics, earthquakes, hurricanes,
tornados, drought or other natural disasters, (v) any change or announcement of
a potential change in the Company’s credit ratings (it being understood that the
facts or occurrences giving rise or contributing to such event may be deemed to
constitute, or be taken into account in determining whether there has been, or
would reasonably be expected to be, a Target Material Adverse Effect to the
extent such facts or occurrences are not otherwise excluded from the definition
of Target Material Adverse Effect), (vi) any litigation brought by stockholders
of the Company alleging breach of fiduciary duty or inadequate disclosure in
connection with this Agreement or any of the transactions contemplated hereby,
(vii) any decline in the market price, or change in trading volume, of any
capital stock of the Company (it being understood that the facts or occurrences
giving rise or contributing to such decline or change may be deemed to
constitute, or be taken into account in determining whether there has been, or
would reasonably be expected to be, a Target Material Adverse Effect to the
extent such facts or occurrences are not otherwise excluded from the definition
of Target Material Adverse Effect) or (viii) any failure to meet any internal or
public projections, forecasts or estimates of revenue, earnings, cash flow or
cash position (it being understood that the facts or occurrences giving rise or
contributing to such failure may be deemed to constitute, or be taken into
account in determining whether there has been, or would reasonably be expected
to be, a Target Material Adverse Effect to the extent such facts or occurrences
are not otherwise excluded from the definition of Target Material Adverse
Effect); provided, that in the case of clauses (a)(i), (a)(ii), (b)(i), (b)(iii)
and (b)(iv) above, such facts, circumstances, changes, events, occurrences or
effects may be taken into consideration in determining whether there has been or
would reasonably expected to be a Target Material Adverse Effect if they
disproportionately affect the Company and its Subsidiaries taken as a whole as
compared to other participants in the businesses and industries in which the
Company and its Subsidiaries operate (it being understood and agreed that
capitalized terms used in this definition have the meanings specified therefor
in the Acquisition Agreement in effect on the date hereof).
 
 
 
-6-

--------------------------------------------------------------------------------

 

 
Notwithstanding anything in this Commitment Letter, the Fee Letter, the Credit
Documentation or any other letter agreement or other undertaking concerning the
financing of the Transactions to the contrary, (a) the only representations and
warranties the accuracy of which shall be a condition to the availability of the
Bridge Facility on the Closing Date shall be (i) such representations and
warranties made by or with respect to the Target and its subsidiaries in the
Acquisition Agreement as are material to the interests of the Lenders, but only
to the extent that you have (or a subsidiary of yours has) the right to
terminate your obligations under the Acquisition Agreement, or to decline to
consummate the Acquisition pursuant to the Acquisition Agreement, as a result of
a breach of such representations in the Acquisition Agreement (the “Acquisition
Agreement Representations”) and (ii) the Specified Representations (as
hereinafter defined) and (b) the terms of the Credit Documentation shall be in a
form such that they do not impair the availability of the Bridge Facility on the
Closing Date if the conditions set forth in the second preceding paragraph of
this Section 5 are satisfied or waived.  For purposes hereof, “Specified
Representations” means the representations and warranties of the Borrower
relating to corporate status; corporate power and authority to enter into the
Credit Documentation; due authorization, execution, delivery and enforceability
of the Credit Documentation; no conflicts of the Credit Documentation with
charter documents or the Existing Debt Documents of the Borrower (with respect
to the Existing Credit Facility (as defined in the Term Sheet), other than the
financial covenant); solvency of the Borrower and its subsidiaries on the
Closing Date on a consolidated basis after giving effect to the Transactions
(with solvency to be defined in a manner consistent with the form of solvency
certificate attached as Annex I to Exhibit B hereto); Federal Reserve margin
regulations; the U.S.A. Patriot Act; use of proceeds not violating laws against
sanctioned persons and anti-corruption laws; and the Investment Company Act and
the absence any continuing event of default (limited to (a) violation of the
following negative covenants: debt, liens, fundamental changes, investments,
sales of assets (but only to the extent any such sale would constitute a sale of
all or substantially all of the assets of the Borrower and its subsidiaries),
(b) bankruptcy defaults, (c) payment defaults, (d) change of control and (e)
cross-acceleration to and cross-payment default under the Existing Debt
Documents and under documents governing indebtedness for borrowed money of the
Borrower in an aggregate principal amount greater than $100,000,000).  This
paragraph is referred to as the “Funds Certain Provision”.  “Existing Debt
Documents” means (i) the Existing Credit Facility, as amended from time to time,
(ii) each indenture and supplemental indenture governing the notes issued by the
Borrower and outstanding on the date hereof, (iii) the Revolving Credit Note
dated as of March 8, 2013 executed by the Borrower in favor of Citizens Bank of
Pennsylvania (as amended, amended and restated, supplemented or otherwise
modified from time to time) and (iv) the Amended and Restated Receivables
Purchase Agreement, dated as of April 29, 2010, among Amerisource Receivables
Financial Corporation, as seller, AmerisourceBergen Drug Corporation, as initial
servicer, the various purchaser groups from time to time party thereto and Bank
of America, National Association, as administrator (as amended, amended and
restated, supplemented or otherwise modified from time to time) and any related
documentation.


6.           Confidentiality and Other Obligations.  This Commitment Letter and
the Fee Letter and the contents hereof and thereof are confidential and may not
be disclosed by you in whole or in part to any person or entity without our
prior written consent except (i) on a confidential basis to your board of
directors, officers or employees and the accountants, attorneys and other
professional advisors of each of the foregoing in connection with the
Transactions, (ii) pursuant to the order of any court or administrative agency
in any pending legal, judicial or administrative proceeding, or otherwise as
required by applicable law or compulsory legal process or to the extent
requested or required by governmental and/or regulatory authorities (in which
case you agree, to the extent practicable and not prohibited by applicable law,
to inform us promptly thereof), (iii) in the case of the Commitment Letter and
the contents hereof (but not the Fee Letter and the contents thereof) as you may
determine is reasonably advisable to comply with your obligations under
securities and other applicable laws and regulations, (iv) this Commitment
Letter (including the Term Sheet) and, solely with respect to clause (A), the
Fee Letter (redacted in a manner reasonably satisfactory to us) may be disclosed
on a confidential basis to (A) the Target and the board of directors, officers,
employees, accountants, attorneys and other advisors of any of the foregoing in
connection with their consideration of the Transactions and (B) to rating
agencies and (v) you may disclose the aggregate amount of the fees payable under
the Fee Letter as part of generic disclosure regarding sources and uses (but
without disclosing any specific fees set forth therein) in connection with any
syndication of the Bridge Facility.
 
 
 
-7-

--------------------------------------------------------------------------------

 

 
The Commitment Parties shall use all confidential information provided to them
by or on behalf of you hereunder solely for the purpose of providing the
services which are the subject of this Commitment Letter agreement and otherwise
in connection with the Transactions and shall treat confidentially all such
information; provided, however, that nothing herein shall prevent the Commitment
Parties from disclosing any such information (i) pursuant to the order of any
court or administrative agency or in any pending legal or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process (in which case the Commitment Parties agree to inform you promptly
thereof prior to such disclosure to the extent not prohibited by law, rule or
regulation), (ii) upon the request or demand of any regulatory authority having
jurisdiction over the Commitment Parties or any of their respective affiliates,
(iii) to the extent that such information becomes publicly available other than
by reason of disclosure in violation of this Commitment Letter by the Commitment
Parties, (iv) to the Commitment Parties’ affiliates, employees, legal counsel,
independent auditors and other experts or agents who need to know such
information in connection with the Transactions and are informed of the
confidential nature of such information, provided that the Commitment Parties
shall be responsible for such affiliates’, employees’, legal counsel’s,
independent auditors’ and other experts’ or agents’ compliance with this
paragraph to the extent any such person is not otherwise bound in writing by the
terms of this paragraph (or language substantially similar to this paragraph),
(v) for purposes of establishing a “due diligence” defense, (vi) to the extent
that such information is received by the Commitment Parties from a third party
that is not to the Commitment Parties’ knowledge subject to confidentiality
obligations to you, (vii) to the extent that such information is independently
developed by the Commitment Parties, (viii) to actual or prospective, direct or
indirect  counterparties (or their advisors) to any swap or derivative
transaction relating to the Borrower, the Target or any of their respective
subsidiaries or any of their respective obligations; provided that the
disclosure of any such information to any actual or prospective, direct or
indirect counterparty (or their advisors) to any such swap or derivative
transaction shall be made subject to the acknowledgment and acceptance by such
counterparty (and their advisors, as applicable) that such information is being
disseminated on a confidential basis (on substantially the terms set forth in
this paragraph or as is otherwise reasonably acceptable to you and each
Commitment Party) in accordance with customary market standards for
dissemination of such type of information or (ix) to potential Lenders,
participants or assignees who agree to be bound by the terms of this paragraph
(or language substantially similar to this paragraph or as otherwise reasonably
acceptable to you and each Commitment Party, including as may be agreed in any
confidential information memorandum or other marketing material).  This
paragraph shall terminate on the second anniversary of the date hereof.
 
 
 
-8-

--------------------------------------------------------------------------------

 

 
You acknowledge that the Commitment Parties or their affiliates may be providing
financing or other services to parties whose interests may conflict with
yours.  The Commitment Parties agree that they will not furnish confidential
information obtained from you to any of their other customers and will treat
confidential information relating to the Borrower, the Target and their
respective affiliates with the same degree of care as they treat their own
confidential information.  The Commitment Parties further advise you that they
will not make available to you confidential information that they have obtained
or may obtain from any other customer.  In connection with the services and
transactions contemplated hereby, you agree that the Commitment Parties, subject
to the immediately preceding paragraph, are permitted to access, use and share
with any of their bank or non-bank affiliates, agents, advisors (legal or
otherwise) or representatives any information concerning the Borrower, the
Target or any of their respective affiliates that is or may come into the
possession of the Commitment Parties or any of such affiliates.
 
In connection with all aspects of each transaction contemplated by this
Commitment Letter, you acknowledge and agree, and acknowledge your affiliates’
understanding, that: (i) the Bridge Facility and any related arranging or other
services described in this Commitment Letter is an arm’s-length commercial
transaction between you and your affiliates, on the one hand, and the Commitment
Parties, on the other hand, (ii) the Commitment Parties have not provided any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby and you have consulted your own legal,
accounting, regulatory and tax advisors to the extent you have deemed
appropriate, (iii) you are capable of evaluating, and understand and accept, the
terms, risks and conditions of the transactions contemplated hereby, (iv) in
connection with each financing transaction contemplated hereby and the process
leading to such financing transaction, each of the Commitment Parties has been,
is, and will be acting solely as a principal and has not been, is not, and will
not be acting as an advisor, agent or fiduciary, for you or any of your
affiliates, stockholders, creditors or employees or any other party, (v) the
Commitment Parties have not assumed and will not assume an advisory, agency or
fiduciary responsibility in your or your affiliates’ favor with respect to any
of the transactions contemplated hereby or the process leading thereto
(irrespective of whether any of the Commitment Parties has advised or is
currently advising you or your affiliates on other matters) and the Commitment
Parties have no obligation to you or your affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth in
this Commitment Letter and (vi) the Commitment Parties and their respective
affiliates may be engaged in a broad range of transactions that involve
interests that differ from yours and those of your affiliates, and the
Commitment Parties have no obligation to disclose any of such interests to you
or your affiliates.  To the fullest extent permitted by law, you hereby waive
and release any claims that you may have against the Commitment Parties with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated by this Commitment
Letter.


The Commitment Parties hereby notify you that pursuant to the requirements of
the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the “U.S.A. Patriot Act”), each of them is required to obtain, verify and
record information that identifies you, which information includes your name and
address and other information that will allow the Commitment Parties, as
applicable, to identify you in accordance with the U.S.A. Patriot Act, and that
such information may be shared with Lenders.


                      7.           Survival of Obligations.  The provisions of
Sections 2, 3, 4, 6 and 8 of this Commitment Letter shall remain in full force
and effect regardless of whether any Credit Documentation shall be executed and
delivered and notwithstanding the termination of this Commitment Letter or any
commitment or undertaking of the Commitment Parties hereunder, except that the
provisions of Sections 2 and 3 shall not survive if the commitments and
undertakings of the Commitment Parties are terminated prior to the effectiveness
of the Bridge Facility.
 
 
 
-9-

--------------------------------------------------------------------------------

 

 
8.           Miscellaneous.  This Commitment Letter and the Fee Letter may be
executed in multiple counterparts and by different parties hereto in separate
counterparts, all of which, taken together, shall constitute an
original.  Delivery of an executed counterpart of a signature page to this
Commitment Letter or the Fee Letter by telecopier, facsimile or other electronic
transmission (e.g., a “pdf” or “tif”) shall be effective as delivery of a
manually executed counterpart thereof.  Headings are for convenience of
reference only and shall not affect the construction of, or be taken into
consideration when interpreting, this Commitment Letter or the Fee Letter.


This Commitment Letter and the Fee Letter shall be governed by, and construed in
accordance with, the laws of the State of New York; provided, however, that (a)
the interpretation of the definition of “Target Material Adverse Effect” (and
whether or not a “Target Material Adverse Effect” has occurred), (b) the
determination of the accuracy of any Acquisition Agreement Representations and
whether as a result of any inaccuracy of any Acquisition Agreement
Representation there has been a failure of a condition precedent to your
obligation to consummate the Acquisition or such failure gives you the right to
terminate your obligations (or to refuse to consummate the Acquisition) under
the Acquisition Agreement and (c) the determination of whether the Acquisition
has been consummated in accordance with the terms of the Acquisition Agreement
shall, in each case, be governed by, and construed and interpreted in accordance
with, the internal laws of the State of Delaware without giving effect to any
choice or conflict of laws provision or rule (whether of the State of Delaware
or any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.  Each party hereto hereby
irrevocably waives any and all right to trial by jury in any action, proceeding
or counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to this Commitment Letter, the Fee Letter, the Transactions and the
other transactions contemplated hereby and thereby or the actions of the
Commitment Parties in the negotiation, performance or enforcement hereof.  Each
party hereto hereby irrevocably and unconditionally submits to the exclusive
jurisdiction of any New York State court or Federal court of the United States
of America sitting in the Borough of Manhattan in New York City in respect of
any suit, action or proceeding arising out of or relating to the provisions of
this Commitment Letter, the Fee Letter, the Transactions and the other
transactions contemplated hereby and thereby and irrevocably agrees that all
claims in respect of any such suit, action or proceeding may be heard and
determined in any such court.  The parties hereto agree that service of any
process, summons, notice or document by registered mail addressed to you shall
be effective service of process against you for any suit, action or proceeding
relating to any such dispute.  Each party hereto waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of the venue of any such suit, action or proceedings brought in any
such court, and any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum.  A final judgment in
any such suit, action or proceeding brought in any such court may be enforced in
any other courts to whose jurisdiction you are or may be subject by suit upon
judgment.


This Commitment Letter, together with the Fee Letter, embodies the entire
agreement and understanding among the parties hereto and your affiliates with
respect to the Bridge Facility and supersedes all prior agreements and
understandings relating to the subject matter hereof.  No party has been
authorized by the Commitment Parties to make any oral or written statements that
are inconsistent with this Commitment Letter.  Neither this Commitment Letter
(including the attachments hereto) nor the Fee Letter may be amended or any term
or provision hereof or thereof waived or modified except by an instrument in
writing signed by each of the parties hereto.


Except as set forth in the immediately succeeding sentence, this Commitment
Letter may not be assigned by any party hereto without the prior written consent
of each other party hereto (and any purported assignment without such consent
will be null and void), is intended to be solely for the benefit of the parties
hereto and is not intended to confer any benefits upon, or create any rights in
favor of, any person other than the parties hereto (and the Indemnified
Parties).  The Initial Bridge Lender may assign all or a portion of its
commitment hereunder to one or more prospective Lenders (i) that are approved by
you in writing as to the identity of the assignee and the amount of such
assignment (such approval not be unreasonably withheld or delayed), or (ii) that
are lenders under the Existing Credit Facility or have otherwise been expressly
identified to us in writing on or prior to the date hereof (each, a “Permitted
Assignee”); provided that the amount of any such assignment to a Permitted
Assignee described in clause (ii) above shall also be subject to the approval of
the Borrower (such approval not be unreasonably withheld or delayed) (it being
understood that Borrower shall be deemed to have approved the amount of any such
assignment that does not exceed such Permitted Assignee’s invitation level as
agreed by you and us prior to the date hereof), whereupon the Initial Bridge
Lender shall be released from the portion of its commitment hereunder so
assigned; provided that no such assignment shall relieve the Initial Bridge
Lender of its obligations hereunder, except to the extent such assignment is
evidenced by, as we shall reasonably agree, (i) a customary joinder agreement (a
“Joinder Agreement”) pursuant to which such lender agrees to become party to
this Commitment Letter and extend commitments directly to you on the terms set
forth herein, and which shall not add any conditions to the availability of the
Bridge Facility or change the terms of the Bridge Facility or increase
compensation payable by you in connection therewith except as set forth in the
Commitment Letter and the Fee Letter and which shall otherwise be reasonably
satisfactory to you and us, or (ii) the Credit Facility Documentation.
 
 
 
-10-

--------------------------------------------------------------------------------

 

 
Any and all obligations of, and services to be provided by Bank of America
hereunder (including, without limitation, the Initial Bridge Lender’s
commitment) may be performed and any and all rights of Bank of America hereunder
may be exercised by or through any of its respective affiliates or branches and,
in connection with such performance or exercise, Bank of America may, subject to
Section 6 hereof, exchange with such affiliates or branches information
concerning you and your affiliates that may be the subject of the transactions
contemplated hereby and, to the extent so employed, such affiliates and branches
shall be entitled to the benefits afforded to Bank of America hereunder.


Please indicate your acceptance of the terms of the Bridge Facility set forth in
this Commitment Letter and the Fee Letter by returning to us executed
counterparts of this Commitment Letter and the Fee Letter not later than 5:00
p.m. (New York City time) on January 11, 2015, whereupon the undertakings of the
parties with respect to the Bridge Facility shall become effective to the extent
and in the manner provided hereby (it being understood and agreed that the fees
specified in the Fee Letter to be payable upon acceptance of this Commitment
Letter with respect to the Bridge Facility shall be paid by wire transfer of
immediately available funds to the account specified by us not later than 5:00
p.m. (New York City time) on January 12, 2015).  This offer shall terminate with
respect to the Bridge Facility if not so accepted by you at or prior to that
time.  Thereafter, all commitments and undertakings of each Commitment Party
hereunder (or under the Credit Documentation, as applicable) will expire on the
earliest of (a) the Termination Date (as defined in the Acquisition Agreement as
in effect on the date hereof), (b) the consummation of the Offer, (c) the
execution of the Credit Documentation, (d) the date that the Acquisition
Agreement is terminated or expires in accordance with its terms without the
closing of the Acquisition and (e) receipt by Bank of America of written notice
from the Borrower of its election to terminate all commitments under the Bridge
Facility in full.






[The remainder of this page intentionally left blank.]
 
 
 
-11-

--------------------------------------------------------------------------------

 

 


We are pleased to have the opportunity to work with you in connection with this
important financing.
 
 

  Very truly yours,           BANK OF AMERICA, N.A.          
 
By:
/s/ Joseph L. Corah       Name:    Joseph L. Corah       Title:      Director  

 
 
 
 
 
Signature Page to Bridge Facility Commitment Letter
 
 
 
 

--------------------------------------------------------------------------------

 
 



  MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED          
 
By:
/s/ Matthew Walters       Name:    Matthew Walters       Title:      Vice
President          



 
 
 
 
Signature Page to Bridge Facility Commitment Letter


 
 
 

--------------------------------------------------------------------------------

 

 
Accepted and agreed to as of the date first
written above:


 

AMERISOURCEBERGEN CORPORATION        
By:
 /s/ Tim G. Guttman     Name:     Tim G. Guttman     Title:      Executive Vice
President & Chief Financial Officer        

 
 
 
 
 
Signature Page to Bridge Facility Commitment Letter
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A

SUMMARY OF TERMS AND CONDITIONS
BRIDGE FACILITY






                      Capitalized terms not otherwise defined herein have the
same meanings as specified therefor in the Commitment Letter to which this
Exhibit A is attached.


Borrower:
AmerisourceBergen Corporation, a Delaware corporation, (the “Borrower”).
   
Guarantors:
None.
   
Transactions:
The Borrower intends to acquire (the “Acquisition”) a company previously
identified as “Roscoe” (the “Target”) pursuant to an acquisition agreement
(together with the schedules and exhibits thereto, the “Acquisition Agreement” )
dated as of January 11, 2015 between the Borrower, a wholly-owned subsidiary of
the Borrower (“Merger Sub”) and the Target for an aggregate cash consideration
set forth in the Acquisition Agreement as in effect on the date hereof
(“Acquisition Consideration”).  The Acquisition will be effected through (i) the
purchase of shares of common stock of the Target by Merger Sub in the Offer (as
defined in the Acquisition Agreement) and (ii) promptly following the closing of
the Offer, the merger (the “Merger”) of Merger Sub with and into the Target
pursuant to Section 251(h) of the Delaware General Corporation Law, with the
Target surviving such Merger as a direct or indirect wholly-owned subsidiary of
the Borrower.  In connection with the Acquisition, the Borrower intends to (a)
obtain a 364-day senior unsecured bridge term loan credit facility described
below under the caption “Bridge Facility” and (b) pay the fees and expenses
incurred in connection with the foregoing (the “Transaction Costs”).  It is
anticipated that some or all of the Bridge Facility will be replaced or
refinanced by (i) the issuance of senior unsecured notes by the Borrower through
a public offering or in a private placement (the “Senior Notes”) and (ii) the
proceeds of a senior unsecured term loan credit facility (the “Term Loan
Facility” and, together with the Senior Notes, the “Permanent Financing”).  The
transactions described in this paragraph are collectively referred to herein as
the “Transactions”.
   
Administrative
Agent:
Bank of America, N.A. (“Bank of America”) will act as sole and exclusive
administrative agent for the Lenders (the “Administrative Agent”).
   
Lead Arranger
and Bookrunner:
Merrill Lynch, Pierce, Fenner & Smith Incorporated (“MLPFS”) will act as sole
and exclusive lead arranger and sole and exclusive bookrunner for the Bridge
Facility (the “Lead Arranger”).
   

 
 
 
A-1

--------------------------------------------------------------------------------

 
 
 
Lenders:
Bank of America and other banks, financial institutions and institutional
lenders selected in accordance with the Commitment Letter.
   
Bridge Facility:
A 364-day senior unsecured bridge term loan credit facility in an aggregate
principal amount in U.S. dollars of up to $2,150,000,000 (the “Bridge
Facility”).
   
Purpose:
The proceeds shall be used by the Borrower (i) to pay the Acquisition
Consideration and (ii) to pay the Transaction Costs.
   
Availability:
The Bridge Facility shall be available in a single draw on the Closing Date.
   
Interest Rates and Fees:
As set forth in Annex I hereto.
   
Calculation of Interest
and Fees:
Other than calculations in respect of interest at the Base Rate (which shall be
made on the basis of actual number of days elapsed in a 365/366 day year), all
calculations of interest and fees shall be made on the basis of actual number of
days elapsed in a 360-day year.
   
Cost and Yield Protection:
Customary for transactions and facilities of this type, including, without
limitation, in respect of breakage or redeployment costs, changes in capital
adequacy, liquidity and capital requirements or their interpretation (including
pursuant to Dodd-Frank or Basel III), illegality, unavailability and clear of
withholding or other taxes.
   
Maturity:
The Bridge Facility will mature on the date that is 364 days after the Closing
Date (the “Maturity Date”).
   
Scheduled Amortization:
None.
   
Mandatory Prepayments
and Commitment
Reductions:
On or prior to the Closing Date, the aggregate commitments in respect of the
Bridge Facility under the Commitment Letter or under the Credit Documentation
(as applicable) shall be permanently reduced, and after the Closing Date, the
aggregate loans under the Bridge Facility shall be prepaid at par plus accrued
and unpaid interest, in each case, dollar-for-dollar, by the following amounts
(in each case subject to exceptions to be agreed):
     
(a) 100% of the net cash proceeds in excess of $25,000,000 of all non-ordinary
course asset sales or other dispositions of property by the Borrower and its
subsidiaries (including proceeds from the sale of stock of any subsidiary of the
Borrower and insurance and condemnation proceeds), subject to exceptions to be
agreed upon and subject to reinvestment rights to be agreed and subject to any
restrictions set forth in any indebtedness agreement of the Borrower or its
subsidiaries;
   

 
 
 
A-2

--------------------------------------------------------------------------------

 
 
 

 
(b) 100% of the committed amount of any term loan facility (including, without
limitation, the Term Loan Facility) entered into for the purpose of financing
the Transactions (such reduction to occur automatically upon, but in no event
prior to, the effectiveness of definitive credit agreement for such term loan
credit facility);
     
(c) without duplication of clause (b) above, 100% of the net cash proceeds in
excess of $25,000,000 received from any incurrence of debt for borrowed money
(including, without limitation, any Senior Notes and any proceeds of any term
loan facility) other than (i) any intercompany debt of the Borrower or any of
its subsidiaries, (ii) to the extent the proceeds are not used to consummate the
Acquisition, any debt of the Borrower or any of its subsidiaries incurred under
the Fourth Amended and Restated Credit Agreement dated as of August 13, 2014
among the Borrower, JPMorgan Chase, N.A., as Administrative Agent, and the
lenders from time to time party thereto (the “Existing Credit Facility”), (iii)
any working capital facilities (including receivables securitization facilities)
of the Borrower or any of its subsidiaries, (iv) any commercial paper issued in
the ordinary course of business, (v) capital leases or other debt issued or
incurred to finance the acquisition of fixed or capital assets and (vi) other
debt for borrowed money to be agreed upon; and
     
(d) 100% of the net cash proceeds in excess of $25,000,000 received from any
issuance of equity or equity-linked securities (in a public offering or private
placement) by the Borrower or any of its subsidiaries, subject to exceptions to
be agreed upon including (i) equity interests or such other securities issued
pursuant to employee stock plans or employee compensation plans or contributed
to pension funds, (ii) equity interests or such other securities issued or
transferred as consideration in connection with any acquisition, divestiture or
joint venture arrangement and (iii) equity interests or such other securities
issued to the Borrower or any of its subsidiaries.
     
In addition, the commitments shall terminate on the earliest of (x) the
Termination Date (as defined in the Acquisition Agreement as in effect on the
date hereof), (y) the consummation of the Offer and (z) the date that the
Acquisition Agreement is terminated or expires in accordance with its terms
without the closing of the Acquisition.
   
Optional Prepayments and
Commitment Reductions:
The Bridge Facility may be prepaid at any time in whole or in part without
premium or penalty, upon written notice, at the option of the Borrower, except
that any prepayment of LIBOR advances other than at the end of the applicable
interest periods therefor shall be made with reimbursement for any funding
losses and redeployment costs of the Lenders resulting therefrom.  The
commitment under the Bridge Facility may be reduced permanently or terminated by
the Borrower at any time without penalty.
       

 
 
 
A-3

--------------------------------------------------------------------------------

 
 
 
Conditions Precedent
to Borrowing on the
Closing Date:
The borrowing under the Bridge Facility on the Closing Date will be subject
solely to the conditions precedent set forth in Section 5 of the Commitment
Letter and Exhibit B to the Commitment Letter.
   
Representations and
Warranties:
Substantially similar to the Existing Credit Facility and limited to: (i)
organization; power; (ii) authorization; enforceability; (iii) governmental
approvals; no conflicts; (iv) financial condition; no material adverse change;
(v) properties; (vi) litigation and environmental matters; (vii) compliance with
laws and agreements; (viii) investment company status; (ix) taxes; (x) ERISA;
(xi) disclosure; (xii) subsidiaries; (xiii) insurance; (xiv) labor matters; (xv)
anti-corruption laws and sanctions; (xvi) the U.S.A. Patriot Act and (xvii)
solvency as of the Closing Date.
   
Covenants:
Substantially similar to the Existing Credit Facility and limited to:
     
(a)
Affirmative Covenants:  (i) financial statements and other information; (ii)
notices of material events; (iii) existence; conduct of business; (iv) payment
of obligations; (v) maintenance of properties; insurance; (vi) books and
records; inspection and audit rights; (vii) compliance with laws; (viii) use of
proceeds and letters of credit; and (ix) senior debt status.
       
(b)
Negative Covenants:  Restrictions on (i) subsidiary indebtedness; (ii) liens
(with an exception for liens securing the Existing Credit Facility without any
requirement for equal and ratable treatment of the Bridge Facility to the extent
the failure to include such exception would violate the Existing Credit
Facility); (iii) fundamental changes, (iv) investments, loans, advances,
guarantees and acquisitions; (v) asset sales; (vi) hedging agreements; (vii)
restricted payments; certain payments of indebtedness; (viii) transaction with
affiliates; (ix) restrictive agreements; (x) modification to material documents;
and (xi) change to fiscal quarters.
       
(c)
Financial Covenant:
         
●
Maximum Consolidated Leverage Ratio of 3.00 to 1.00 calculated in a manner
substantially similar to the Existing Credit Facility as in effect on the date
hereof, except that Consolidated EBITDA shall include an addback for non-cash
expenses and charges associated with derivatives transactions, including such
non-cash expenses and charges attributed to warrants issued and any associated
hedging transactions.
   
Events of Default:
Substantially similar to the Existing Credit Facility and limited to: (i)
nonpayment of principal, interest, fees or other amounts; (ii) any
representation or warranty proving to have been inaccurate in any material
respect when made or confirmed; (iii) failure to perform or observe covenants
set forth in the Credit Documentation; (iv) cross-defaults to other material
indebtedness; (v) bankruptcy and insolvency defaults; (vi) monetary judgment
defaults; (vii) actual or asserted impairment of Credit Documentation; (viii)
change of control; and (ix) customary ERISA defaults.
   

 
 
 
A-4

--------------------------------------------------------------------------------

 
 
 
Assignments and
Participations:
Prior to the Closing Date, the Lenders will be permitted to assign commitments
under the Bridge Facility in the same manner (and subject to the same consent
rights of the Borrower) as assignments by the Initial Bridge Lender as set forth
in Section 8 of the Commitment Letter.  From and after the Closing Date, the
Lenders will be permitted to assign loans under the Bridge Facility with the
consent of the Borrower (not to be unreasonably withheld, and such consent not
to be required (x) during the continuance of an Event of Default or (y) in
connection with an assignment to a Lender, an affiliate of a Lender or an
approved fund).  Each assignment will be in minimum amounts to be agreed.  The
Borrower shall be deemed to have consented to any assignment if it shall have
failed to respond to a request for consent within five business days.  All
assignments shall require the consent of the Administrative Agent. The Lenders
will be permitted to sell participations in loans and commitments without
restriction.  Voting rights of participants shall be limited to significant
matters such as changes in amount, rate and maturity date. An assignment fee in
the amount of $3,500 will be charged with respect to each assignment unless
waived by the Administrative Agent.
   
Waivers and Amendments:
Amendments and waivers of the provisions of the Credit Documentation will
require the approval of Lenders holding advances and commitments representing
more than 50% of the aggregate advances and commitments under the Bridge
Facility (the “Required Lenders”), except that the consent of each Lender will
be required with respect to, among other things, (i) increases in commitment
amount of such Lender, (ii) reductions of principal, interest, or fees payable
to such Lender and (iii) extensions of scheduled maturities or times for payment
of the loans or commitments of such Lender.
   
Indemnification:
The Borrower will indemnify and hold harmless the Administrative Agent, the Lead
Arranger, each Lender and each of their affiliates and their respective
officers, directors, employees, agents and advisors (each, an “Indemnified
Party”) from and against all losses, liabilities, claims, damages or expenses
arising out of or relating to the Transactions, the Bridge Facility, the
Borrower’s use of loan proceeds or the commitments, including, but not limited
to, reasonable attorneys’ fees (but limited, in the case of legal fees and
expenses, to the reasonable and documented or invoiced out-of-pocket fees and
expenses of one counsel, representing all of the Indemnified Parties, taken as a
whole, and, if necessary, of a single local counsel in each relevant regulatory
field and in each appropriate jurisdiction (which may include a single special
counsel acting in multiple jurisdictions) for all such Indemnified Parties,
taken as a whole (and, in the case of an actual or perceived conflict of
interest where the Indemnified Party affected by such conflict notifies you of
the existence of such conflict and thereafter retains its own counsel, of
another firm of counsel for each such affected Indemnified Party in each
relevant jurisdiction)), except, in each case, to the extent such losses,
liabilities, claims, damages or expenses resulted from (x) such Indemnified
Party’s material breach of the Credit Documentation, (y) such Indemnified
Party’s gross negligence, bad faith or willful misconduct or (z) disputes solely
among Indemnified Parties not arising from or in connection with any act or
omission by the Borrower or any of its affiliates (other than any proceeding
against the Administrative Agent or any Lead Arranger in its capacity or in
fulfilling its role as an administrative agent or arranger under the Bridge
Facility).  This indemnification shall survive and continue for the benefit of
all such persons or entities, notwithstanding any failure of the Bridge Facility
to close.
   

 
 
 
A-5

--------------------------------------------------------------------------------

 
 
 
Governing Law:
New York.
   
Expenses:
The Borrower will pay all reasonable costs and expenses associated with the
preparation, due diligence, administration, syndication and enforcement of all
Credit Documentation, including, without limitation, the legal fees and expenses
of the Administrative Agent’s counsel, in the case of legal fees and expenses of
the Administrative Agent’s counsel, regardless of whether or not the Bridge
Facility is closed and in all other cases, if the Bridge Facility is
closed.  The Borrower will also pay the expenses of each Lender in connection
with the enforcement of any of the Credit Documentation related to the Bridge
Facility.
   
Counsel to the
Administrative Agent:
Davis Polk & Wardwell LLP.
   
Miscellaneous:
Each of the parties shall (i) waive its right to a trial by jury and (ii) submit
to New York jurisdiction.

 
 

 
 
 
A-6

--------------------------------------------------------------------------------

 

 


ANNEX I
TO EXHIBIT A


Interest Rates:
The interest rates per annum applicable to the Bridge Facility will be, at the
option of the Borrower (i) LIBOR (calculated on a 360-day basis) plus the
Applicable LIBOR Margin (as hereinafter defined) or (ii) the Base Rate
(calculated on a 365/366-day basis) plus the Applicable Base Rate Margin (as
hereinafter defined).
     
The Borrower may select interest periods of one, two, three or six months for
LIBOR advances.  Interest shall be payable at the end of the selected interest
period, but no less frequently than quarterly.
     
“LIBOR” and “Base Rate” will have meanings customary and appropriate for
financings of this type and consistent with the Existing Credit Facility (and in
any event shall not be less than 0%).
   
Default Interest:
During the continuance of a payment event of default, (i) with respect to
overdue principal each loan shall bear interest for the remainder of the
applicable interest period at the rate otherwise applicable to such loan plus 2%
and (ii) with respect to any other overdue amount, each loan shall bear interest
at the Base Rate plus the Applicable Base Rate Margin plus 2%.
   
Applicable LIBOR Margin:
 

 

 
Pricing
Level I
Pricing
Level II
Pricing Level
III
Pricing Level IV
Pricing Level V
Public Debt Rating
≥A+/A1/A+
A/A2/A
A-/A3/A-
BBB+/Baa1/BBB+
≤BBB/Baa2/BBB
Closing Date through 89 days following the Closing Date
75 bps
87.5 bps
100.0 bps
112.5 bps
125 bps
90th day following the Closing Date through 179th day following the Closing Date
100 bps
112.5 bps
125.0 bps
137.5 bps
150 bps
180th day following the Closing Date through 269th day following the Closing
Date
125 bps
137.5 bps
150.0 bps
162.5 bps
175 bps
From the 270th day following the Closing Date
150 bps
162.5 bps
175.0 bps
187.5 bps
200 bps


 
The foregoing pricing shall be based on the senior, unsecured non-credit
enhanced long-term indebtedness for borrowed money of the Borrower issued by
Standard & Poor’s Financial Services LLC (“S&P”), Moody’s Investors Service,
Inc. (“Moody’s”) and Fitch, Inc. (“Fitch”) (the “Public Debt Rating”).  If any
of Moody’s, S&P or Fitch shall not have in effect a Public Debt Rating (other
than by reason of (i) a change to the rating system of such agency or (ii) such
agency ceasing to be in the business of rating corporate debt obligations), then
such rating agency shall be deemed to have established a Public Debt Rating
under Pricing Level V.  In the case of split ratings, if two Public Debt Ratings
fall within the same category, the pricing level shall be determined by
reference to such category; in all other cases the pricing level shall be based
on the category in which the second highest Public Debt Rating falls.
 
 
 
B-1

--------------------------------------------------------------------------------

 

 
Applicable Base Rate Margin:
The greater of (i) 0% and (ii) the Applicable LIBOR Margin minus 1.0%. (the
“Applicable Base Rate Margin”).
   
Duration Fees:
The Borrower will pay a fee (the “Duration Fee”), for the ratable benefit of the
Lenders, in an amount equal to (i) 0.50% of the aggregate principal amount of
the loans under the Bridge Facility outstanding on the date which is 90 days
after the Closing Date, due and payable in cash on such 90th day (or if such day
is not a business day, the next business day); (ii) 0.75% of the aggregate
principal amount of the loans under the Bridge Facility outstanding on the date
which is 180 days after the Closing Date, due and payable in cash on such 180th
day (or if such day is not a business day, the next business day); and (iii)
1.00% of the aggregate principal amount of the loans under the Bridge Facility
outstanding on the date which is 270 days after the Closing Date, due and
payable in cash on such 270th day (or if such day is not a business day, the
next business day).
   
Undrawn Commitment Fees:
The Borrower will pay a fee (the “Undrawn Commitment Fee”), for the ratable
benefit of the Lenders, in an amount equal to 0.125% of the undrawn portion of
the commitments in respect of the Bridge Facility, which such fee shall accrue
from and including the later of (x) the date that is thirty days following the
date hereof and (y) the date of execution of the Credit Documentation to but
excluding the earlier of (i) termination or expiration of the commitments under
the Bridge Facility and (ii) the Closing Date (such earlier date, the “Fee
Payment Date”), such Undrawn Commitment Fee shall by be due and payable on the
Fee Payment Date and shall be calculated based on the number of days (if any)
elapsed in a 360-day year.

 
 
 
B-2

--------------------------------------------------------------------------------

 
 
 
EXHIBIT B


CONDITIONS PRECEDENT TO CLOSING


                      Capitalized terms not otherwise defined herein have the
same meanings as specified therefor in the Commitment Letter to which this
Exhibit B is attached.


                      The initial borrowing under the Bridge Facility will be
subject to the following additional conditions precedent:


(i)           The Acquisition Agreement (including all schedules and exhibits
thereto) and all other related documentation shall be satisfactory to the Lead
Arranger (it being understood that the Acquisition Agreement delivered to the
Lead Arranger at 9:04 p.m. on January 10, 2015 is satisfactory).  The Offer and
the Merger shall be consummated substantially concurrently with the closing of
the Bridge Facility in accordance with the Acquisition Agreement without giving
effect to any amendments, modifications, supplements or waivers thereto or
consents thereunder (including, for the avoidance of doubt, with respect to the
Offer Conditions (as defined in the Acquisition Agreement as in effect on the
date hereof)) that are materially adverse to the Lenders or the Lead Arranger
without the Lead Arranger’s prior written consent (not to be unreasonably
withheld, conditioned or delayed), it being understood and agreed that (i) any
increase in the Offer Price (as defined in the Acquisition Agreement as in
effect on the date hereof), shall be deemed to be materially adverse to the
interests of the Lenders and the Lead Arrangers, unless such increase (x) does
not exceed 10% in the aggregate or (y) is funded solely with equity or cash on
hand of the Borrower, (ii) any decrease in the Offer Price in excess of 10% in
the aggregate shall be deemed to be materially adverse to the interests of the
Lenders or the Lead Arrangers, (iii) any decrease in the Offer Price of less
than 10% in the aggregate shall be deemed to be materially adverse to the
interests of the Lenders or the Lead Arrangers, unless such decrease in the
Offer Price shall reduce dollar-for-dollar the commitments in respect of the
Bridge Facility and (iv) any waiver or modification of the Minimum Tender
Condition (as defined in the Acquisition Agreement as in effect on the date
hereof) shall be deemed to be materially adverse to the Lenders.


(ii)           The Lead Arranger shall have received for each of the Borrower
and the Target (a) U.S. GAAP audited consolidated balance sheets and related
statements of income, stockholders’ equity and cash flows for the three most
recent fiscal years ended at least 90 days prior to the Closing Date and (b)
U.S. GAAP unaudited consolidated and consolidated balance sheets and related
statements of income, stockholders’ equity and cash flows for each subsequent
fiscal quarter ended at least 45 days before the Closing Date, which financial
statements shall, in all material respects, meet the requirements of Regulation
S-X under the Securities Act of 1933, as amended, and all other accounting rules
and regulations of the SEC promulgated thereunder applicable to Form 10-K or
Form 10-Q, as applicable, and a registration statement under such Act on Form
S-3.  The Lead Arranger acknowledges the receipt of the financial statements
referred to in clause (a) for each of the Borrower and the Target for the fiscal
years ended on September 30, 2012, September 30, 2013, and September 30, 2014.


(iii)           The Lead Arranger shall have received a pro forma consolidated
balance sheet and related pro forma consolidated statement of income of the
Borrower as of and for the twelve-month period ending on the last day of the
most recently completed four-fiscal quarter period for which financial
statements have been delivered pursuant to paragraph (ii) above, prepared after
giving effect to the Transactions as if the Transactions had occurred as of such
date (in the case of such balance sheet) or at the beginning of such period (in
the case of the income statement).
 
 
 
 

--------------------------------------------------------------------------------

 

 
(iv)           Subject to the Funds Certain Provision, (A) the Administrative
Agent shall have received customary legal opinions, corporate organizational
documents, good standing certificates, resolutions and other customary closing
certificates, and a borrowing notice, (B) the Acquisition Agreement
Representations shall be true and correct, except to the extent that failure of
such Acquisition Agreement Representations to be true and correct would not give
the Borrower (or a subsidiary) the right to terminate its (or its affiliates’)
obligations under the Acquisition Agreement or result in a failure to satisfy a
condition to the Borrower’s (or the Borrower’s affiliates’) obligations to
consummate the Acquisition pursuant to the Acquisition Agreement and (C) the
Specified Representations shall be true and correct as of the Closing Date in
all material respects; provided that any such Specified Representation that is
qualified by materiality or a reference to “Material Adverse Effect” shall be
true and correct in all respects.


(v)           The Administrative Agent shall have received a certificate from
the chief financial officer of the Borrower in the form attached hereto as Annex
I certifying that the Borrower and its subsidiaries, on a consolidated basis
after giving effect to the Transactions and the other transactions contemplated
hereby, are solvent.


(vi)           The Lead Arranger, the Administrative Agent and the Lenders shall
have received all fees and expenses invoiced at least three business days prior
to the Closing Date and required to be paid on or prior to the Closing Date
pursuant to the Fee Letter or otherwise.


(vii)           The Lead Arranger shall have received, at least three business
days prior to the Closing Date, all documentation and other information required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the PATRIOT
Act, to the extent requested in writing at least 10 days prior to the Closing
Date.
 
 
 
B-2

--------------------------------------------------------------------------------

 
 
 
(viii)           (i) The Borrower shall have delivered to the Administrative
Agent and to one or more investment banks engaged to publicly sell or privately
place the Permanent Financing (collectively, the “Investment Bank”), not later
than 15 business days prior to the Closing Date, a complete printed preliminary
prospectus, preliminary offering memorandum or preliminary private placement
memorandum (collectively, an “Offering Document”) suitable for use in a
customary offering registered under the Securities Act of 1933, as amended, or
pursuant to Rule 144A relating to the Permanent Financing, which contains all
financial statements and other data that the Securities and Exchange Commission
would require in a registered offering of the applicable Permanent Financing
(including all audited financial statements, all unaudited financial statements
(which shall have been reviewed by your or Target’s independent accountants as
provided in the procedures specified by the Public Company Accounting Oversight
Board in AU 722) and all required pro forma financial information prepared in
accordance with, or reconciled to, generally accepted accounting principles in
the United States and prepared in accordance with Regulation S-X under the
Securities Act of 1933, as amended, unless otherwise agreed), and, except as
otherwise agreed by the Investment Bank, all other data (including selected
financial data) that the Securities and Exchange Commission would require in a
registered offering of the applicable Permanent Financing (it being understood
that none of such information need include a business description (other than in
summary form) or Management’s Discussion and Analysis of Financial Condition and
Results of Operations relating to the Target and its consolidated subsidiaries)
or that would be necessary for the Investment Bank to receive customary
“comfort” (including “negative assurance” comfort) from independent accountants
in connection with the applicable Permanent Financing  (and the Borrower shall
have made commercially reasonable efforts to arrange for the delivery of such
comfort or, if no offering of Senior Notes occurs prior to the Closing Date, a
substantially complete draft of the Offering Document) and (ii) the Investment
Bank shall have been afforded a period of at least 15 consecutive business days
commencing on the date of delivery of the Offering Document and ending on the
third business day prior to the Closing Date to seek to place the Senior Notes,
during which time the Borrower shall have caused the senior management and other
representatives of the Borrower to provide access in connection with due
diligence investigations and to participate in a customary “road show” (and at
no time during which period the financial information in the Offering Document
shall be “stale”).  If the Borrower shall in good faith reasonably believe that
it has delivered the Offering Document together with the information and data
required to be delivered pursuant to clause (i) of this paragraph (viii), the
Borrower may deliver to the Administrative Agent written notice to that effect
(stating when it believes it completed any such delivery), in which case the
Borrower shall be deemed to have satisfied its requirements under clause (i) of
this paragraph (viii) on the date specified in such notice and the 15 business
day marketing period shall be deemed to have commenced on the date specified in
such notice, in each case unless the Administrative Agent in good faith
reasonably believes that the Borrower has not delivered the Offering Document
together with the information and data required to be delivered pursuant clause
(i) of this paragraph (viii) and, within three business days after their receipt
of such notice from the Borrower, the Administrative Agent delivers a written
notice to the Borrower to that effect (stating with specificity which
information is required to satisfy the Borrower’s requirements under clause (i)
of this paragraph (viii) for purposes of compliance with this condition only).
 
 
 
 
B-3

--------------------------------------------------------------------------------

 
 
ANNEX I
FORM OF SOLVENCY CERTIFICATE




Reference is made to the Credit Agreement, dated as of [●] (the “Credit
Agreement”), among [●]; unless otherwise defined herein, capitalized terms used
in this Certificate shall have the meanings set forth in the Credit Agreement.


I, the undersigned, solely in my capacity as the Chief Financial Officer of the
Borrower, and not in my individual capacity, do hereby certify that, on the
Closing Date after giving effect to the Transactions:


(a) the fair value of the property of the Borrower and its Subsidiaries (taken
as a whole) is greater than the total amount of liabilities, including
contingent liabilities, of the Borrower and its Subsidiaries (taken as a whole)
(it being understood that the amount of contingent liabilities at any time shall
be computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability);


(b) the present fair salable value of the assets of the Borrower and its
Subsidiaries (taken as a whole) is not less than the amount that will be
required to pay the probable liability of the Borrower and its Subsidiaries
(taken as a whole) on their debts as they become absolute and matured;


(c) the Borrower and its Subsidiaries do not intend to, and do not believe that
they will, incur debts or liabilities beyond their ability to pay such debts and
liabilities as they become absolute and matured; and


(d) the Borrower and its Subsidiaries are not engaged in any business, as
conducted on the Closing Date and as proposed to be conducted following the
Closing Date, for which the property of the Borrower and its Subsidiaries (taken
as a whole) would constitute an unreasonably small capital.
 
 

 
IN WITNESS WHEREOF, I have delivered this certificate this _____ day of [     ].



 
AMERISOURCEBERGEN CORPORATION
         
 
By
        Name:         Title:      Chief Financial Officer          



 